NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL KRISTOF LAK, Esquire,                    No. 18-56613

                Plaintiff-Appellant,            D.C. No. 8:18-cv-00160-PSG-KK

 v.
                                                MEMORANDUM*
STATE OF CALIFORNIA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Daniel Kristof Lak appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal on the basis that the

complaint failed to comply with the notice pleading requirements of Federal Rule



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Civil Procedure 8. Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968 (9th

Cir. 2006). We affirm.

      The district court properly dismissed Lak’s action because Lak failed to give

each “defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation and internal

quotation marks omitted, alteration in original); McHenry v. Renne, 84 F.3d 1172,

1178 (9th Cir. 1996) (complaint does not comply with Rule 8 if “one cannot

determine from the complaint who is being sued, for what relief, and on what

theory”).

      Defendant State of California’s motion to dismiss for lack of subject matter

jurisdiction is denied as moot.

      AFFIRMED.




                                          2                                   18-56613